Per Curiam.-
This is a motion to strike from the record of this cause the bill of exceptions, on the sole ground that the same is not signed and sealed by the proper judge. It appears that the cause was tried by Hon. John C. Bell, district judge of the seventh judicial district, while holding the district court of Rio Grande county,. and that said county is in the sixth judicial district of which Hon. George T. Sumner is the district judge.
By the constitution of this' state, article 6, section 12, it is provided that “judges of the district courts may hold courts for each other, and shall do so when required by law; ” and the act of March 8, 1881, page 265, mákes it their duty so to do under certain circumstances. In the absence of anything in the record to the contrary, we must presume that Judge Bell was legally holding the Rio Grande district court, and was duly authorized to try *290this cause. Indeed his authority is in no manner questioned by this motion. Under the circumstances, therefore, he was the proper judicial officer to authenticate the bill of exceptions as to any and all rulings excepted to before him on the trial. The views expressed in the case of Fechheimer v. Trounstiene, 12 Colo. 282, are applicable to this motion; and the doctrine therein announced may now be regarded as definitely settled in this state. The motion to strike out the bill of exceptions is denied.

Motion denied.